Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Angelucci (US 7,106,268 B1).
Regarding claim 1, Angelucci (Figures 1-5, col 5 lines 12-28) teaches a modular solderless connector integration system for a conformal array comprising an opening formed on a ground 
Angelucci teaches the use of tabs or dowels for mating with openings in the ground plane instead of hooks.  Angelucci (col 5 lines 26-28) mentions that similar connection schemes can be used to engage the array element to the ground plane.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention since Examiner takes Official Notice of the equivalence of the tabs or dowels and hooks for their use in the antenna art and the selection of any of these known equivalents to provide snap-in solderless connection between an array element and a ground plane would be within the level of ordinary skill in the art.
Regarding claim 2, as applied to claim 1, Angelucci (col 5 lines 12-28) teaches that the tab/dowel or hook is configured to be deflected for insertion through the opening and be undeflected to securely attach the array to the ground plane layer.
Regarding claim 3, as applied to claim 2, Angelucci (col 5 lines 12-28) teaches that the tab/dowel or hook enables a snap-fit engagement that would allow the array to be detached from the ground plane layer.
Regarding claim 4, as applied to claim 1, Angelucci (Figure 2a) teaches that the transition assembly 1136 comprises a conductive element 1139b encased in a dielectric material 1138.  It would have been an obvious matter of design choice configure the conductive element to be a 
Regarding claim 5, as applied to claim 1, Angelucci (Figures 2 and 2a) teaches that the transition assembly 1136 is integrated in at least one of the array 130 or the ground plane layer.
Regarding claim 6, as applied to claim 1, Angelucci (Figure 1) teaches that the connector 136 is integrated in the ground plane layer 110.
Regarding claim 7, as applied to claim 1, Angelucci (col 1 lines 20-22) teaches that the conformal phased array is at least one of a planar phased array, a circular phased array, or a cylindrical phased array.
Regarding claims 8-12, the array structure of Angelucci (Figures 1-5, col 5 lines 12-28) would enable a method of modular solderless connector integration for a conformal phased array comprising the steps as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845